NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SOFONIAS ALFARO-REYES,                          No.    19-70742

                Petitioner,                     Agency No. A087-764-166

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Sofonias Alfaro-Reyes, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”) and denying his request to remand and

terminate proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We review for abuse of discretion the denial of a motion

to remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny

the petition for review.

      Substantial evidence supports the BIA’s denial of CAT relief because

Alfaro-Reyes failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to Honduras. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Zheng v. Holder, 644 F.3d

829, 835-36 (9th Cir. 2011) (possibility of torture too speculative).

      The BIA did not abuse its discretion in denying Alfaro-Reyes’ request to

remand and terminate proceedings where his contention that the immigration court

lacked jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr,

958 F.3d 887, 895 (9th Cir. 2020) (omission of certain information from NTA can

be cured for jurisdictional purposes by later hearing notice).

      As stated in the court’s June 26, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   19-70742